DETAILED ACTION
The communication dated 5/26/2020 has been entered and fully considered.
Claims 5-6, 10-11, 20-25, 28, 30 and 33-157 have been cancelled. Claims 1-4, 7-9, 12-19, 26-27, 29 and 31-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitations of: a length within a range of 1 to 20 meters; a width within a range of 0.1 to 2.0 meters, and a thickness within a range of 50 to 3000µm, and the claim also recites a length range of 7 to 12 meters; a width range of 0.75-1.25 meters and a thickness range of 100 to 600µm, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites “at least 200N, at least 220N, or at least 250N, at room temperature; and a 20mm segment of said endless belt, including said heat-cured tape, is incapable of resisting a load greater than 350N, greater than 380N, or greater than 400N” in lines 10 and 12. It is unclear if the load is at least 200N, 220N or 250N. It is also unclear if the resisting is of a load of 350N, 380N or 400N. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation in the range of 1.1 to 1.2 g/cm³, and the claim also recites 1.15 g/cm³ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 13-14, 16, 18-19 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, in view of HARA (U.S. PGPUB 2008/0247780).
Regarding claim 1, KATZIR teaches: A kit for installing an endless belt in a printing system (KATZIR teaches installing an endless belt [Abstract]), the kit comprising: - a flexible belt having first and second free ends configured to be guided along the printing system (KATZIR teaches the intermediate transfer member (18) is installed by threading a trip (18’) through the printing system and connecting its ends (19, 21) to one another by means of a seam, in order to form a seamed endless loop [pg. 8, lines 19-21; pg. 10, lines 1-2]); - a heat-curable tape, comprising a substrate layer and a solid silicone rubber layer disposed thereon (KATZIR teaches the tape has a substrate layer (72) with an adhesive layer (74) [Fig. 6; pg. 10, lines 1-3]), wherein said heat-curable tape is adapted to be applied onto said first and second free ends of said flexible belt (KATZIR teaches a tape (75/72) is secured to the two ends of the strip (18’) by a layer (74) of adhesive (pg. 10, lines 2-3; Fig. 6].), and to be heated so as to heat-cure said solid silicone rubber layer of said tape to the first and second free ends of the flexible belt, so as to form a seam connecting the first and second free ends thereby converting the flexible belt into an endless belt (KATZIR teaches the ends of the strip are connected to each other by means of a seam, in order to form a seamed endless loop [pg. 8, lines 19-21]. KATZIR teaches ).
KATZIR is silent as to a heat-curable tape with silicone rubber and the heat-curable tape is heated. In the same field of endeavor, endless belts, HARA teaches a convex member (3) that is attached to the belt body (2) by an adhesive [0024-0025], Examiner is interpreting the convex member and adhesive as a tape. HARA teaches the adhesive can be rubbers, such as a silicone rubber [0052]. HARA teaches the convex member (3) and belt body (2) are bonded together by heating [0041; 0057], and the adhesive for the bonding portion (4) is preferably a heat-sensitive adhesive [0050]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR, by having a heat-curable tape with silicone rubber, as suggested by HARA, in order to form an endless belt with excellent adhesion even under changes in environmental conditions [0008].
Regarding claim 13, HARA further teaches: wherein said solid silicone rubber layer has a thickness in the range of 20 µm to 120 µm (HARA teaches the adhesive has a thickness of about 0.01 mm (10µm) to about 0.5 mm (500 µm) [0051], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness.).
Regarding claim 14, HARA further teaches: wherein a ratio between a thickness of said solid silicone rubber layer and a thickness of said substrate layer is in the range of 0.10 to 0.75 (HARA teaches a thickness of the substrate (3) of 5 mm [0040] and a thickness of the adhesive layer as 0.5 mm [0051], which 0.5mm/5mm would give a ratio of 0.10, meeting the claimed limitation).
Regarding claim 16, HARA further teaches: wherein a ratio between a thickness of said tape and a thickness of said belt is in the range of 0.15 to 11.15 (HARA teaches a range of thickness of the substrate as 0.5 mm- 5 mm, preferably 1-2mm [0040] with an adhesive layer (4) of 0.01 mm – 0.5 mm, preferably 0.02-0.05mm [0052], and taking 2 mm with 0.05 mm equals 2.05 mm. HARA teaches a thickness of the belt of a range of 0.02 mm -0.2 mm [0032]. So 2.05/0.2 mm gives a ratio of 10.25, which meets the claimed range).
Regarding claim 18, HARA further teaches: wherein a ratio between a width of said tape and a length of said belt is in the range of 0.01 to 0.03 (HARA teaches the width of the convex member (3) is 5 mm [0119] and the length of the belt is 130 mm [0030]. The ratio of 5/130 would be 0.038). See Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)(A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.).
Regarding claim 19, HARA further teaches: further comprising a heater adapted to be disposed beneath said heat curable tape when said heat curable tape is applied to said first and second ends of said flexible belt (HARA teaches temporarily bonding a release paper to one surface of the substrate (3) at a warm temperature, releasing the sheet, and then bonding the tape to the belt body at a heating temperature of 80°C-140°C [0057], indicating that a heater device is required.), and adapted to provide heat sufficient for heat-curing said solid silicone rubber of said heat-curable tape thereby to heat-cure said heat curable tape to form said endless belt (HARA teaches after the heating, the endless belt (1) is produced by integrating the belt body (2) and the convex member (3) via the bonding portion (4) [0057]).
Regarding claim 29, KATZIR teaches: wherein said flexible belt includes a rebate at each of said first and second ends (KATZIR teaches rebates (70) are on each leading and trailing ends (19, 21) [pg. 10, lines 1-3; Fig. 6]), wherein when said rebates are positioned adjacent one another a channel is formed, said channel sized and adapted to accommodate said heat curable tape therein (KATZIR shows rebates (70) are positioned adjacent one another and a channel is formed and adapted to accommodate a tape (72) [Fig. 6; pg. 10, lines 1-3]).
Regarding claim 31, KATZIR teaches: wherein: (i) the flexible belt includes a plurality of lateral formations along at least a portion of each lateral edge (KATZIR teaches the belt has along its edges formations (30) [pg. 3-5, lines 9-15; pg. 8, lines 9-10] Figs. 3-4]), and (ii) at least one of the lateral formations on each lateral edge at each one of the free ends of the flexible belt includes an anchoring structure adapted for attachment to an attachment mechanism (KATZIR teaches formations (30) in the form of zipper teeth and are received in C-shaped guide channels (32) secured to the lateral frames (12, 14) [Figs. 3-5; pg. 8, lines 9-12] and the gripper (54) has engaged the formations [pg. 9, lines 5-6]), which attachment mechanism is adapted for attaching ones of said laterally extending formations at opposing free ends of each lateral edge of the flexible belt (KATZIR shows the channels (32) are attached to the formations along the belt on both sides [Fig. 2].).
Regarding claim 32, KATZIR teaches: additionally including at least two attachment mechanisms each adapted to engage at least two said anchoring structures at opposing free ends of each lateral edge of said belt and to attach the laterally extending formations associated with said anchoring structures engaged by said attachment mechanism thereby to attach said opposing free ends of each lateral edge of the flexible belt (KATZIR teaches each of the chains (50) has a respective laterally projecting gripper (54) [Fig. 4] that engages the formations (30) at its leading end [pg. 9, lines 1-5]. KATZIR teaches the grippers (54) engage the formations on the leading edge of the strip into various stations [Fig. 4; pg. 9, lines 5-8]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Katoh et al. (U.S. PGPUB 2007/0025740), hereinafter KATOH.
Regarding claim 2, KATZIR and HARA teach all of the claimed limitations as stated above, including a thickness within a range of 50 to 3000µm, 100 to 3000µm, 200 to 3000µm, 200 to 1500µm, 300 to 1000µm, 300 to 800µm, 300 to 700µm, or 100 to 600µm (HARA teaches the thickness of the belt body is preferably from about 0.02 mm (20 µm) to about 0.2 mm (200µm) [0032], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness.), but is silent as to: wherein said flexible belt has at least one of the following properties: a length within a range of 1 to 20 meters, 5 to 20 meters, 5 to 15 meters, 5 to 12 meters, or 7 to 12 meters; a width within a range of 0.1 to 2.0 meters, 0.3 to 2.0 meters, 0.5 to 2.0 meters, 0.75 to 2.0 meters, 0.75 to 1.5 meters, or 0.75-1.25 meters. 
In the same field of endeavor, belts, KATOH teaches: wherein said flexible belt has at least one of the following properties: a length within a range of 1 to 20 meters, 5 to 20 meters, 5 to 15 meters, 5 to 12 meters, or 7 to 12 meters (KATOH teaches the intermediate transfer belt has a length of 1,148 mm (1.148 meter) [0218]); a width within a range of 0.1 to 2.0 meters, 0.3 to 2.0 meters, 0.5 to 2.0 meters, 0.75 to 2.0 meters, 0.75 to 1.5 meters, or 0.75-1.25 meters (KATOH teaches the intermediate transfer belt has a width of 369 mm (0.369 meter) [0218]); and a thickness within a range of 50 to 3000µm, 100 to 3000µm, 200 to 3000µm, 200 to 1500µm, 300 to 1000µm, 300 to 800µm, 300 to 700µm, or 100 to 600µm (KATOH teaches a thickness of the intermediate transfer belt is 0.08 mm (80 µm) [0218]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having an endless belt with a length of 1,148 mm, a width of 369 mm, and a thickness of 0.08 mm, as suggested by KATOH, in order to improve surface smoothness and quality of images [0011].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Prudhomme et al. (U.S. PGPUB 2010/0035501), hereinafter PRUDHOMME, as evidenced by Kito et al. (JPH 09174646a), hereinafter KITO.
Regarding claim 3, KATZIR and HARA teach all of the claimed limitations as stated above, but are silent as to: wherein, following heat-curing of said solid silicone rubber layer of said heat curable tape, the following properties are true: said tape has a tensile strength of at least 8 MPa; said tape has a shore A hardness of at least 45; and a strength of said heat curable tape is directly proportional to a heat quantity applied to said solid silicone rubber layer during curing of said tape. In the same field of endeavor, tapes, PRUDHOMME teaches a tape with a tensile strength of 2190 psi (15.1 MPa) [Table 1]. PRUDHOMME teaches the tape has a shore A durometer from about 20 to about 90 [claim 2], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. In regards to the limitation of the strength of the tape proportional to the heat applied, it is known in the art that the adhesive strength of the adhesive is proportional to the amount applied [as taught in KITO: 0003]. It would have been obvious to one of ordinary skill in the art at the ti7me of the effective filing date of the applicant’s invention to modify KATZIR and HARA by having a tape with a tensile strength of 2190 psi and a shore A hardness in the range of 20-90, as suggested by PRUDHOMME, in order to have a tape that has resistance to high temperature, high pressure and high velocity [0010]. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Carmien (U.S. 3,935,055), hereinafter CARMIEN.
Regarding claim 4, KATZIR and HARA teach all of the claimed limitations as stated above, but are silent as to: wherein, following heat-curing of said solid silicone rubber layer of said heat curable tape, at least one of the following properties is true: said tape has a tensile strength of at least 8 MPa; said tape has a shore A hardness of at least 45; said tape has a shore A hardness in the range of 45 to 80; a strength of said heat curable tape is directly proportional to a heat quantity applied to said solid silicone rubber layer during curing of said tape; a 20mm segment of said endless belt, including said heat-cured tape, is capable of resisting a load of at least 200N, at least 220N, or at least 250N, at room temperature; and a 20mm segment of said endless belt, including said heat-cured tape, is incapable of resisting a load greater than 350N, greater than 380N, or greater than 400N, at room temperature. In the same field of endeavor, tapes, CARMIEN teaches a tape having a shore A hardness in the range of 20-60, which overlaps with the claimed range [Col. 2, lines 57-60]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA by having a tape with a shore A hardness in the range of 20-60, as suggested by CARMIEN, in order to provide satisfactory results [Col. 2, lines 60-62].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Suzuki et al. (U.S. PGPUB 2005/0117859), hereinafter SUZUKI.
Regarding claim 7, KATZIR and HARA teach all of the limitations as stated above, but are silent as to: wherein said solid silicone rubber comprises a thermosetting polymer. In the same field of endeavor, tapes, SUZUKI teaches a thermosetting silicone rubber [0129]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having thermoset silicone rubber, as suggested by SUZUKI, as it’s a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Sekihara et al. (U.S. PGPUB 2012/0014726), hereinafter SEKIHARA.
Regarding claim 8, KATZIR and HARA teach all of the limitations as stated above, but are silent as to: wherein said solid silicone rubber has a density in the range of 1.1 to 1.2 g/cm³, or a density of 1.15 g/cm³. In the same field of endeavor, printing, SEKIHARA teaches a silicone rubber layer with a density of 1.2 g/cm3 [0108]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having a silicone rubber with a density of 1.2 g/cm3, as suggested by SEKIHARA, as it’s a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claim(s) 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Vitale (U.S. 4,792,473), hereinafter VITALE.
Regarding claim 9, KATZIR and HARA teach all of the limitations as stated above, but are silent as to: wherein said substrate layer includes a fiberglass layer. In the same field of endeavor, tapes, VITALE teaches the substrate layer (12) can be of any suitable material such as fiber glass [Col. 2, lines 44-51]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having the substrate include a fiberglass layer, as suggested by VITALE, in order to increase the strength of the substrate [Col. 2, lines 51-55].
Regarding claim 12, VITALE further teaches: wherein said substrate layer has a thickness in the range of 110µm to 170 µm (VITALE teaches the substrate layer (12) is usually of thicknesses in the range of about 0.1 mm (100 µm) to about 0.5 mm (500 µm) [Col. 2, lines 46-47], which encompasses the claimed range).
Regarding claim 15, VITALE further teaches: wherein said curable tape has a thickness in the range of 180µm to 270µm (VITALE teaches the substrate layer (12) thickness of 100 µm – 500 µm [Col. 2, lines 46-47] and the adhesive layer (14) has a thickness of 0.01 mm (10 µm) to 0.25 mm (250 µm) [Col. 3, lines 34-37], giving the tape a range of 110 µm – 750 µm, which encompasses the claimed range).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Sendijarevic (U.S. PGPUB 2004/0249327), hereinafter SENDIJAREVIC.
Regarding claim 15, KATZIR and HARA teach all of the limitations as stated above, but are silent as to: wherein said curable tape has a thickness in the range of 180µm to 270µm. In the same field of endeavor, tapes, SENDIJAREVIC teaches a tape having a thickness of 0.2 mm (200µm) [0011]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having a tape with a thickness of 200 µm, as suggested by SENDIJAREVIC, in order to be flexible and have good moldability [0010]. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Chung (U.S. 4,867,830), hereinafter CHUNG.
Regarding claim 17, KATZIR and HARA teach all of the claimed limitations as stated above, but are silent as to: wherein a length of said heat curable tape is greater than a width of said flexible belt. In the same field of endeavor, tape, CHUNG shows a tape (36) that is longer in length than a belt (39) [Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having the tape longer than the width of the belt, as suggested by COLSON, in order to form a roll [Col. 1, lines 10-14].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 1 above, and further in view of Colson et al. (U.S. PGPUB 2008/0066277), hereinafter COLSON.
Regarding claim 17, KATZIR and HARA teach all of the claimed limitations as stated above, but are silent as to: wherein a length of said heat curable tape is greater than a width of said flexible belt. In the same field of endeavor, tape, COLSON shows a tape (82) that is longer in length than a belt [Fig. 13]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having the tape longer than the width of the belt, as suggested by COLSON, in order to continuously put down tape [0148] and further processing [0126].
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir et al. (WO 2016/166690 A1), hereinafter KATZIR, and HARA (U.S. PGPUB 2008/0247780), as applied to claim 19 above, and further in view of Carroll (U.S. PGPUB 2005/0103437), hereinafter CARROLL.
Regarding claim 26, KATZIR and HARA teach all of the claimed limitations as stated above, including: wherein said flexible elongate belt has a positioning arrangement removably attached to said first and second ends (HARA teaches a temporally bonded release paper is attached to the convex member (3) [0057]), said positioning arrangement adapted for positioning said first and second ends of said belt over a heating surface of said heater during heat-curing of said heat- curable tape (HARA teaches bonding the convex member and the belt body via adhesion by heating at a temperature from 80°C -140°C [0057]). KATZIR and HARA do not explicitly teach positioned the ends over a heating surface of a heater. In the same field of endeavor, belts, CARROLL teaches: a magnetic sensor is used for alignment and detects a material placed under the seam line [0030] and then a seaming iron is used [0032]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KATZIR and HARA, by having the seam on a surface of a heater, as suggested by CARROLL, in order to automatically heat the seam [0012-0013].
Regarding claim 27, CARROLL further teaches: wherein said positioning arrangement includes at least one magnetic element (CARROLL teaches magnetic ink can be on the ends [0030]), and said heater includes at least one corresponding magnetic element adapted to magnetically attract said at least one magnetic element of said positioning arrangement during said heat-curing of said heat-curable tape (CARROLL teaches the magnetic ink or wire will alert the sensor that is connected to the seam iron and heat the seam [0030-0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748